Citation Nr: 0822258	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  02-19 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) with depressive 
disorder.

2.  Entitlement to service connection for a left testicle 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1967 to 
July 1987.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a May 2004 rating decision in which the 
RO granted service connection and assigned an initial 50 
percent rating for PTSD with depressive disorder, effective 
April 17, 2001.  The veteran filed a notice of disagreement 
(NOD) with the initial rating assigned in September 2004, and 
the RO issued a statement of the case (SOC) in October 2004. 
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in November 2004. 

This appeal also arose from a September 2004 rating decision 
in which the RO, inter alia, denied service connection for a 
left testicle condition. The veteran filed a NOD in October 
2004, and the RO issued a SOC in May 2005. The veteran filed 
a substantive appeal in May 2005.

In a May 2005 rating decision, the RO continued the 50 
percent disability rating for PTSD with depressive disorder.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
PTSD with depressive disorder, the Board characterized that 
issue in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).

In a June 2006 decision, the Board, inter alia, denied an 
initial rating in excess of 50 percent for PTSD with 
depressive disorder and denied service connection for a left 
testicle condition.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an August 2007 Order, the Court granted 
the joint motion (filed by representatives of both parties), 
vacating those portions of the June 2006 Board decision that 
denied an initial rating in excess of 50 percent for service-
connected PTSD with depressive disorder and denied service 
connection for a left testicle condition, and remanding those 
matters to the Board for further proceedings consistent with 
the joint motion. 

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

In light of points raised in the joint motion, and the 
Board's review of the claims file, further RO action on these 
matters is warranted.

As regards the claim for higher initial rating for PTSD with 
depressive disorder, the Board notes that the veteran last 
underwent a VA mental disorders examination in February 2004 
in connection with his claim for service connection for PTSD.  
However, this medical evaluation is over 6 years old, and was 
obtained in connection with the veteran's claim for service 
connection for PTSD.  

Therefore, to ensure that the record reflects the current 
severity of the veteran's PTSD with depressive disorder, the 
Board finds that a more contemporaneous examination, with 
findings responsive to the applicable rating criteria, is 
needed to properly evaluate the disability.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  See also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a 
duty to provide the veteran with a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an 
examination too remote for rating purposes cannot be 
considered contemporaneous").

As regards the claim for service connection for a left 
testicle condition, the Board notes that the veteran 
attributes the onset of currently diagnosed left hydrocele to 
his military service, alleging that a he had a left testicle 
condition in service and it has continued since discharge.  
In the June 2006 decision, the Board denied the claim on the 
basis that a left testicle condition was not shown in service 
or for many years after separation and there was no medical 
nexus opinion of record.  However, in the joint motion, the 
parties indicated that the veteran's service treatment 
records reflect treatment in July 1964 for marked edema of 
the left testicle and an August 2004 treatment from the New 
York Harbor VA Health Care System that indicated the presence 
of a large left hydrocele.  The parties furthered that the 
Board's finding that the veteran's left testicle edema in 
service appeared to be acute and transitory was a medical 
conclusion beyond the Board's expertise.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The parties also 
indicated that the Board failed to discuss the veteran's 
beliefs as possible competence evidence.  

Under the circumstances of each claim, as noted above, the 
Board finds that further examination and medical opinion in 
connection with each claim is warranted.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002 & Supp. 2007), 38 C.F.R. § 
3.159(c)(4)(i) (2007); McLendon v. Nicholson, 20 Vet. App. 79 
(2007).

Accordingly, the RO should arrange for the veteran to under 
VA psychiatric and genitourinary examinations, by appropriate 
physicians, at a VA medical facility. The veteran is hereby 
advised that failure to report to any scheduled 
examination(s), without good cause, may result in denial of 
the original claim(s)  (as the claim(s) will be considered on 
the basis of  the evidence of record).  See 38 C.F.R. § 
3.655(a) (2007).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member. Id.  If the veteran 
fails to report to any scheduled examination(s), the RO must 
obtain and associate with the claims file a copy(ies) of any 
notice(s) of the date and time of the examination(s) sent to 
him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding pertinent medical records. 

The claims file currently includes outpatient treatment 
records from the New York Harbor Health Care System (HCS), 
dated from January 2000 to June 2006.  [Parenthetically, the 
Board notes that while the parties indicated that there were 
outstanding VA records at the time of the Board's decision, 
treatment records dated from October 2003 through September 
2004 were record and considered by the RO (as reflected in 
the October 2004 SOC), as were October 2004 records 
(addressed by the RO in the May 2005 rating decision); and a 
March 2005 mental health record was associated with the 
claims file at the time of the Board's June 2006 decision].  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).   Hence, the RO must obtain all of 
the veteran's outstanding mental health and medical records 
from the New York Harbor HCS since June 2006 following the 
procedures prescribed in 38 C.F.R. § 3.159 (2007) as regards 
requesting records from Federal facilities. 

The claims file also reflects that in October 2004, the 
veteran was awarded disability benefits from the Social 
Security Administration (SSA).  While SSA records are not 
controlling for VA determinations, they may be "pertinent" to 
VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when 
the VA is put on notice of the existence of SSA records, as 
here, it must seek to obtain those records before proceeding 
with the appeal.  Id.   In June 2006, the RO attempted to 
obtain the SSA records; however, they were informed that they 
were not available at the SSA National Records Center (NRC) 
at that time and to make another request in 90 days.  A 
subsequent request by the RO has not yet been made.  
Therefore, the Board finds that the RO should make another 
attempt to obtain and associate with the claims file a copy 
of the SSA decision awarding the veteran disability benefits, 
as well as copies of all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.

Further, to ensure that all due process requirements are met, 
he RO should give the veteran another opportunity to provide 
information and/or evidence pertinent to the claims on 
appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2007) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO should ensure that its letter  notice to the 
veteran meets the notice requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-particularly, 
disability rating and effective date, as appropriate.
 
After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties  
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions  
requested on remand does not relieve the RO of the  
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of the claim for a higher initial rating 
for PTSD with depressive disorder should include 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), pursuant to Fenderson, is warranted.  

Accordingly, these matters are hereby REMANDED to the RO, via  
the AMC, for the following actions:

1.  The RO should obtain from the New York 
Harbor HCS all outstanding records of 
mental health and medical evaluation 
and/or treatment for  the veteran's 
service-connected PTSD with depressive 
disorder and for a left testicle 
condition, from June 2006 to the present.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.   

2.  The RO should again request that SSA 
furnish a copy of its decision awarding 
the veteran disability benefits, as well 
as copies of all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file. 

3.  The RO should send to the veteran and 
his  representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to either 
of the claims on appeal that is not 
currently of record.  The RO should 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO should also ensure that its letter 
meets the notice requirements of 
Dingess/Hartman (cited to above), 
particularly as regards assignment of 
disability ratings and effective dates, 
as appropriate.
 
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

4.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA psychiatric and genitourinary 
examinations, by appropriate physicians, 
at a VA medical facility.  The entire 
claims file, to include a complete copy of 
this REMAND, must be provided to each 
examiner designated to examine the 
veteran, and each examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include psychological testing, 
if warranted) should be accomplished  
(with all findings made available to the 
requesting physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  Each examiner should set forth 
all examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

Genitourinary examination - The physician  
should specifically identify all current 
disability/ies affecting the left 
testicle.  Then, with respect to each 
diagnosed disability,  the physician 
should provide an opinion, consistent 
with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that such disability is the 
result of disease or injury incurred in 
or aggravated during the veteran's 
military service.  In rendering the 
requested opinion, the examiner should 
specifically consider and discuss 
pertinent findings and complaints noted 
in service, to include a July 1964 
assessment of left testicle edema and 
"tender over epiditimus" and an October 
1965 impression of enlarged lymph nodes 
of the left inguinal femoral area, and 
the veteran's assertions of continuing 
symptomatology since service.

Psychiatric Examination - The 
psychiatrist should render specific 
findings as  to the existence and extent 
(or frequency, as appropriate) of: memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score 
representing the level of impairment due 
to the veteran's PTSD with depressive 
disorder, and an explanation of what the 
score means.

The psychiatrist should also provide an 
assessment of the severity of the 
veteran's PTSD, specifically commenting 
upon the impact of this condition on his 
employability; and express an opinion as 
to whether, at any point(s) since the 
April 17, 2001 effective date of the 
grant of service connection, the 
veteran's PTSD with depressive disorder 
has increased in severity (and, if so, 
the approximate date(s) of any such 
change(s)).

6.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the veteran by the pertinent facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each of the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority.  
The RO's adjudication of the claim for an 
initial higher rating for PTSD with 
depressive disorder should include 
express consideration of whether "staged 
rating," pursuant to Fenderson (cited to 
above), is appropriate.

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).




